Name: Commission Regulation (EEC) No 2098/88 of 14 July 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/20 Official Journal of the European Communities 15. 7. 88 COMMISSION REGULATION (EEC) No 2098/88 of 14 July 1988 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1988/89 marketing year has been provisionally calcu ­ lated on the basis of an abatement of 4,502 ECU per 100 kilograms for colza and rape seed and on the basis of an abatement of 5,835 ECU per 100 kilograms for sunflower seed, HAS ADOPTED THIS REGULATION ¢ THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1098/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1604/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the Council has not, to date, adopted the prices for the 1988/89 marketing year, which commences on 1 July 1988 ; whereas, by virtue of the powers conferred on it by the Treaty, the Commission must adopt the measures essential to ensure that the common agricultural policy continues to operate in the colza and rape seed sector and in particular to1 ensure that the aid continues to be granted ; Whereas, in order to determine the amount of the aid, account should be taken among the calculation factors, of the latest Commission proposals to the Council on prices and related measures ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 Q, as last amended by Regulation (EEC) No 2017/88 (8); Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission. Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is fixed in Annex III. 4. However, the amount of aid for colza, rape and sunflower seed shall be confirmed or replaced with effect from 15 July 1988 to take account, where applicable, of the consequences of the application of the maximum guaranteed quantities system and of the prices and related measures for the 1988/89 marketing year. Article 2 This Regulation shall enter into force on 15 July 1988 . (') OJ No 172, 30. 9 . 1966, p . 3025/66. 0 OJ No L 110, 29. 4. 1988, p . 10 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . 0 OJ No L 143, 10 . 6 . 1988 , p . 10 . O OJ No L 167, 25. 7. 1972, p. 9 . Ã  OJ No L 176, 1 . 7. 1987, p . 30. 0 OJ No L 378, 31 . 12. 1987, p. 27. (8) OJ No L 177, 8 . 7. 1988, p . 29 . (9) OJ No L 266, 28. 9 . 1983, p. 1 . ( ,0) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . / 15. 7. 88 Official Journal of the European Communities No L 184/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) I Current 1st period 2nd period 3rd period 4th period 5th period I 7 (') 8 (') 9 (') 10 (') 11 (1) . 12 0 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,580 0,000 7,787 18,98 20,89 367,72 47,05 62,98 5,211 2,349 8 632 0,00 89,44 1 250,10 0,00 1 555,59 0,580 0,000 7,787 18,98 20,89 367,72 47,05 62,98 5,211 2,349 8 632 0,00 89,44 1 250,10 0,00 1 555,59 0,580 0,000 7,787 18,98 20,89 367,72 47,05 62,98 5,211 2,349 8 542 0,00 89,44 ' 1 245,09 0,00 1 535,53 0,580 0,000 7,787 18,99 20,90 367,72 47,05 62,98 5,211 2,316 8 384 0,00 89,44 1 231,82 0,00 1 510,32 0,580 0,000 6,423 15,81 17,30 301,79 36,22 50,74 4,006 1,263 5 976 0,00 89,44 1 020,24 0,00 1 241,70 0,580 0,000 6,741 16,94 18,54 317,07 38,60 52,94 4,270 1,336 ' 5 981 0,00 89,44 1 026,64 0,00 1 224,81 (') Subject to the reduction resulting from the maximum guaranteed quantities system and the prices and related measures for the 1988/89 marketing year. No L 184/22 Official Journal of the European Communities 15. 7. 88 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 3rd period 7 0 1st period 8 (') 2nd period 9 (') 4th period no 5th period 12 010 0 3,080 2,500 10,287 3,080 2,500 10,287 3,080 2,500 10,287 3,080 2,500 10,287 3,080 2,500 8,923 3,080 2,500 9,241 1 . Gross aids (ECU) :  Spain  Portugal :  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) - Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl) ,  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed : 24,88 27,50 487,89 65,74 84,86 7,290 3,989 12 625 320,85 24,88 27,50 487,89 65,74 84,86 7,290 3,989 12 625 320,85 24,88 27,50 487,89 65,74 84,86 7,290 3,989 12 534 320:85 24,90 27,51 487,89 65,74 84,86 7,290 3,956 12 376 320,85 21,71 23,92 421,95 54,91 72,63 6,084 2,903 9 968 320,85 22,84 25,16 437,24 57,29 74,83 ' 6,349 2,976 9 974 320,85 474,98 1 635,63 474,98 1 635,63 474,98 1 630,62 474,98 1 617,36 474,98 1 405,77 474,98 1 412,18  in Portugal (Esc)  in another Member State (Esc) 429,31 1 984,90 429,31 1 984,90 429,31 1 964,84 429,31 1 939,63 429,31 1 671,01 429,31 1 654,12 Q Subject to the reduction resulting from the maximum guaranteed quantities system and the prices and related measures for the 1988/89 marketing year. 15, 7. 88 Official Journal of the European Communities No L 184/23 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 7 1st period 8 (') 2nd period 9 (') 3rd period 10 (1) 4th period 11 (1) 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 3,440 0,000 18,423 5,170 0,000 14,878 5,170 0,000 14,722 5,170 0,000 14,644 5,170 0,000 14,866 2. Final aids : I II (a) Seed harvested and processed in (2) : \ I \  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 46,21 50,47 878,12 125,15 155,43 13,893 8,977 25 135 411,93 35,80 40,58 707,67 98,56 124,36 10,936 6,629 19 439 0,00 35,47 40,18 700,14 96,78 122,96 10,794 6,512 18 885 0,00 35,49 40,20 695,00 95,13 122,27 10,657 6,454 18 380 0,00 36,02 40,79 705,63 96,73 124,18 10,835 6,585 18 712 0,00 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 530,49 1 608,74 797,28 1 328,83 797,28 1 301,98 797,28 1 261,89 797,28 1 295,97 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 3 666,41 3 560,29 0,00 3 002,83 2 915,92 0,00 2 964,56 2 878,76 0,00 2 913,90 2 829,56 0,00 2 949,87 2 864,49 3. Compensatory aids :  in Spain (Pta) 1 539,38 1 256,65 1 226,17 1 186,09 1 220,16 4. Special aid :  in Portugal (Esc) 3 560,29 2 915,92 2 878,76 2 829,56 2 864,49 (') Subject to the reduction resulting from the maximum guaranteed quantities system and the prices and related measures for the 1988/89 marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) I Current7 1st period8 2nd period9 3rd period10 4th period11 i 5th period 12 DM 2,077950 2,074300 2,070830 2,067140 2,067140 2,056470 Fl 2,339140 2,334590 2,330600 2,327090 2,327090 2,316020 Bfrs/Lfrs 43,483000 43,477100 43,469100 43,455400 43,455400 43,421800 FF 6,990650 6,995320 6,999210 7,004280 7,004280 7,017520 Dkr 7,899560 7,910940 7,919840 7,928610 7,928610 7,955890 £Irl 0,772872 0,772837 0,773135 0,773662 0,773662 0,775488 £ 0,666470 0,668020 0,669462 0,670925 0,670925 0,675308 Lit 1 539,19 1 544,46 1 549,82 1 554,95 1 554,95 1 570,39 Dr 166,14200 167,43100 168,64300 170,03100 170,03100 174,97100 Esc 169,73200 170,47300 171,25600 172,10500 172,10500 174,38200 Pta 137,64300 138,07300 138,48200 138,88100 138,88100 140,09500